Citation Nr: 0314130	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
or abdominal disorder, to include as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis or 
irritable bowel syndrome, to include as secondary to service-
connected PTSD.

3.  Entitlement to service connection for a foot disorder 
claimed as flat feet, bunions, hammer toes, hallux valgus, 
and jungle rot of the feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1970.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from February 2001 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Boston, Massachusetts.

In the course of appeal, in November 2002, the veteran 
testified before the undersigned at a hearing conducted at 
the RO (a travel Board hearing).  A transcript of the hearing 
is contained in the claims folder.

There were additional issues on appeal, specifically claims 
of entitlement to service connection for bilateral knee 
disorders, bilateral eye disorders, rhinitis or sinusitis, 
and a sleep disorder, and a claim of entitlement to benefits 
on the basis of medical treatment pursuant to 38 U.S.C.A. 
§ 1151.  However, all these claims were withdrawn by the 
veteran in a November 2002 signed statement contained within 
the claims folder.  The veteran affirmed his withdrawal of 
these claims at the November 2002 travel Board hearing.  With 
no case in controversy, these claims are no longer for 
appellate review.  

At his November 2002 hearing the veteran also raised the 
issue of entitlement to service connection for tender and 
painful scar.  The veteran is already service-connected for 
scars of the back, face, and periumbicular area.  It is 
unclear from the record the precise scar for which he is 
claiming entitlement to service-connection.  The RO has yet 
to address this additional claim, and it is accordingly 
referred for appropriate action.  


REMAND

There has been a change in the law during the pendency of the 
veteran's claim.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The 
provisions of these regulations apply to these claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran must be afforded notice of the provisions of the VCAA 
including as applicable to his case.  The veteran must also 
be afforded notice of evidence that has been obtained by VA 
and that which he needs to obtain in furtherance of his 
claim, pursuant to development requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Remand is called for in this case because the RO neglected to 
fulfill its responsibilities initially to develop the case 
prior to transferring it to the Board.  While the RO provided 
the veteran with a September 2002 VCAA notice letter, this 
letter was specifically only in reference to the veteran's 
claim for service connection for a foot disorder.  Hence VCAA 
notification was not provided in reference to the claims for 
service connection for a stomach disorder, or for 
diverticulitis or irritable bowel syndrome.  Additionally, 
the veteran provided releases to obtain medical records of 
private medical facilities.  Releases for Dr. Erik 
V. Meunier, as well as from the physical therapy unit at 1550 
Main Street, Springfield, Massachusetts, were provided in 
September 2002.  A more current authorization and release 
must now be obtained and records from these sources should be 
requested.  

A March 2002 letter from Dorothy Sassi, N.P., and Paul S. 
Farkas, M.D., informed of a differential diagnosis of 
abdominal adhesions associated with past military injuries, 
and also informed that a follow up colonoscopy was to be 
scheduled for three months hence.  The results of that 
colonoscopy, which could impact the veteran's claim, should 
be obtained.  

The veteran reported at the November 2002 hearing that he 
received VA treatment only at the Northampton VA Medical 
Center (VAMC).  Records from that facility have only been 
obtained up to July 2001.  The more recent VA treatment 
records must be obtained.  At the hearing the veteran also 
reported private treatment by Thomas M. Keenan, M.D., of 
Springfield, Massachusetts.  In January 2003 the veteran 
provided an authorization and release to obtain Dr. Keenan's 
records of treatment.  Those private treatment records should 
also be requested.  

The claims folder contains etiology opinion letters for the 
veteran's claimed foot disorders by Dr. Meunier in May 2000 
and March 2001.  However, because these medical opinions rely 
on history as provided by the veteran rather than on the 
veteran's medical and service records as contained within the 
claims folder, a VA opinion addressing the nature and 
etiology of the veteran's claimed foot disorders is required.  
Without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  While a QTC examination of the 
veteran's feet was conducted in September 2002, the examiner 
failed to provide an opinion addressing the etiology of the 
veteran's foot disorders, and also did not address the 
opinions of Dr. Meunier.  Hence an additional VA or QTC 
examination is required.  

Pursuant to the VCAA and the duty to assist the veteran in 
development of his claims, VA examinations addressing his two 
other claimed disorders -- stomach disorder or abdominal 
disorder, and diverticulitis or irritable bowel syndrome  
--  must also be obtained.  



Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should review the claims file and 
ensure that all notice and additional 
evidentiary development action required by the 
Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is completed, 
including by completion of the instructions 
below.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) are 
satisfied.  The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that have been provided.  The 
veteran must also be afforded notice of what 
VA has done and will do, and what the veteran 
needs to do in furtherance of his claims, 
pursuant to development requirements as 
delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  With appropriate authorization and 
release from the veteran, the RO should 
request records from Physical Therapy 
Unit, Outpatient Clinic, 1550 Main St., 
Springfield, Massachusetts  01105; 
Dr. Thomas J. Keenan, 2150 Main St., 
Springfield, Massachusetts  01104; Dr. 
Erik V. Meunier, 300 Stafford St., 
Springfield, Massachusetts  01104; and 
Dr. Paul S. Farkas, 299 Care St., Suite 
419, Springfield, Massachusetts  01104.  
Any negative responses and any records 
obtained should be associated with the 
claims folder.  These records should 
include reports of any colonoscopy or 
other investigative testing as 
associated with treatment by Dr. Farkas.

3.  All treatment records from the 
Northampton VAMC from July 2001 to the 
present should be obtained and 
associated with the claims folder.  

4.  After completion of the above 
Instructions, the RO should afford the 
veteran a VA gastrointestinal 
examination to determine the nature and 
etiology of any stomach disorder or 
abdominal disorder, and any 
diverticulitis or irritable bowel 
syndrome.  Any indicated non-invasive 
tests or procedures should be performed.  
The claims folder including a copy of 
this Remand must be made available to 
the examiner for review.  The examiner 
must base opinions as to diagnosis and 
etiology of any disorders identified on 
the medical record and medical findings, 
and not rely on statements from the 
veteran that are not supported by the 
record.  For each disorder diagnosed, to 
include any stomach disorder or 
abdominal disorder, and any 
diverticulitis or irritable bowel 
syndrome, the examiner should answer the 
following:  A)  Is it at least as likely 
as not that the disorder developed in 
service; B)  Is the disorder otherwise 
related to service; C)  Is it at least 
as likely as not that the disorder was 
caused or aggravated by the veteran's 
service-connected PTSD.  All findings 
and opinions should be explained in 
full.  

5.  Also after completing Instructions 
1, 2, and 3, the RO should afford the 
veteran a VA examination to determine 
the nature and etiology of any of the 
veteran's claimed foot disorders which 
are found to be present, to include flat 
feet, bunions, hammer toes, hallux 
valgus, and jungle rot.  If any of these 
disorders are not present on 
examination, the examiner should note 
their absence in the examination report.  
Any indicated non-invasive tests or 
procedures should be performed.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner for review.  The examiner must 
base opinions as to diagnosis and 
etiology of any disorders identified on 
the medical record and medical findings, 
and not rely on statements from the 
veteran that are not supported by the 
record.  For each such foot disorder 
diagnosed, the examiner should answer 
the following:  A)  Is it at least as 
likely as not that the disorder 
developed in service; B)  Is the 
disorder otherwise related to service.  
In addressing these questions, the 
examiner should address the May 200 and 
March 2001 opinions provided by Dr. 
Meunier.  All findings and opinions 
should be explained in full.  

6.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claims on the merits.  If 
the determinations remain adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




